Citation Nr: 1230055	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel












INTRODUCTION

The Veteran had active military service from February 1988 to January 1990 and January 1991 to March 1991.  He also had additional service with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In pertinent part of the January 2008 decision, the RO denied service connection for hypertension.  [In the January 2008 RO decision denying service connection for hypertension, the RO indicated that a February 1, 1991 report showed that the Veteran reported having problems with elevated blood pressure based on recent weight gain.   Based on this (albeit inaccurate) reading of the February 1991 report, the RO denied service connection for hypertension in 2008, finding that high blood pressure existed prior to the second period of service and was not aggravated by service.   In actuality, on the Veteran's February 1991 Report of Medical History, the Veteran checked "yes" next to a box asking whether he ever had or now has high or low blood pressure.  The corresponding note in the physician's summary at the end of the form indicated that the Veteran had the problem "in the 8th grade."  The Board points out that the RO's reading of the February 1991 report was inaccurate and that any February 1991 references to recent weight gain were associated with the Veteran's reports of heart trouble and pain or pressure in the chest, and not with his report of high or low blood pressure.  Again, the corresponding note in the physician's summary at the end of the February 1991 form indicated only that the Veteran had the problem with high or low blood pressure "in the 8th grade."  As discussed below, a VA examiner has read these forms and other service treatment records and indicated that there is no evidence showing high blood pressure prior to service or during either period of service.  Accordingly, there is no evidence sufficient to destroy the Veteran's presumption of soundness upon entry into his second period of service and there is no reason to raise discussions of inservice aggravation of a pre-existing condition.]   

In July 2010 and August 2011 the Board remanded the issue on appeal for further development.  The development included seeking medical opinions as to the actual date of onset of the Veteran's hypertension.  As the requested development has been completed, as discussed herein below, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The preponderance of the evidence is against findings that the Veteran's hypertension originated during either period of active duty service, that hypertension began within one year following the last  period of active duty military service, and that hypertension is otherwise related to any incident of either period of the Veteran's active military service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created and are codified as amended at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO sent the Veteran correspondence in October 2007.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The October 2007 letter also informed the Veteran of the criteria of the applicable disability ratings and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  

The Veteran's actions and statements are also indicative of his actual knowledge of the requirements for substantiating his claim.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim at this time.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, VA and private treatment reports, a VA examination, and statements from the Veteran.  The Board notes that in August 2011 the Board remanded the claim for the following development:  to verify the Veteran's dates of military service, to obtain any additional service treatment records, to obtain all outstanding VA treatment records (specifically from 1988 to 2007) from the Altoona VA Medical Center (VAMC), to contact the Veteran in order for him to identify all treatment providers, and if, a diagnosis was discovered prior to 1997, then to afford the Veteran a new VA examination.  The Board finds that all of the additional development was completed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  It was determined that the Veteran had Inactive Army Reserve service from December 18, 1987, to February 3, 1988, and January 31, 1990, to January 3, 1991. And active duty service from February 4, 1988 to January 30, 1990, and January 31, 1991 to March 21, 1991.  The RO/AMC made repeated attempts to obtain any outstanding service treatment records and VA treatment records; however, they failed to obtain any additional records.  In a May 2012 Memorandum, the AMC made a formal finding of unavailability of the Veteran's service treatment records from March 1991 to present and Altoona VAMC records from April 27, 2004, to June 29, 2010.  The AMC documented all steps were taken in trying to obtain both sets of records.  It was noted that four requests were made to the Altoona VAMC to provide any medical records for the period from 1988 to 2004.  A March 2012 response from Altoona indicated that no records dated prior to 2004 were found.  The AMC/RO also sent the Veteran letters in September 2011, November 2011, and May 2012 asking for additional information including information about his private treatment providers and for any outstanding records.  However, the RO/AMC has not heard back from the Veteran since the August 2011 remand.  The duty to assist is not a one way street.  In addition, the Board finds that while the Veteran was not afforded another VA examination since the last remand, another examination was not in order.  The August 2011 remand instructions only called for another examination if new evidence showed a diagnosis earlier than 1997.  Here, however, no new evidence pertaining to diagnosis or nexus was received.  Accordingly, a new examination to obtain a new opinion based on review of the same (or redundant) evidence was not warranted.  Thus, the Board finds that no additional development is warranted. 

The Board finds the August 2010 VA examination for hypertension is sufficient to rely on to answer medical questions involved in deciding this issue.  It was a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, contentions by the Veteran, reports of examination upon entrance and separation, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran has not indicated that he has any further evidence to submit to VA, or that he is aware of any evidence which VA needs to obtain.  The file contains no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, and made reasonable efforts to obtain, all evidence that might be relevant to the issue herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that that he had high blood pressure readings since 1991, and that his hypertension is related to his military service.  He contends that he was treated during his second period of active duty service "off the record" or "on the side" as a combat medic.  Records on file do not show high blood pressure readings during service or treatment during service for high blood pressure.  The VA examiner's opinion obtained in 2010 is against the Veteran's claim.  The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hypertension.  In short, hypertension was not shown during active duty service or in the year thereafter, and the medical evidence is against a finding that hypertension is otherwise related to service.

The Board notes that under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

Review of the service treatment records reveals no evidence of treatment or a diagnosis of high blood pressure or hypertension during service or at separation.  The Veteran's service treatment records are silent for any treatment or diagnosis of hypertension during either period of his military service.  On the Veteran's December 1987 Report of Medical Examination for Enlistment, his blood pressure was noted to be 140/78.  On the Veteran's October 1988 Health Questionnaire for Dental Treatment, it was noted that the Veteran's blood pressure was 144/83.  Findings in service treatment records show that the Veteran's blood pressure was reported to be 100/70 in May 1988, and 100/70 in February 1990.  

The Board notes that there is a curious notation on the Veteran's February 1991 Report of Medical History.  As noted above in the introduction, the Veteran checked "yes" next to a box asking whether he ever had or now has high or low blood pressure.  The corresponding note in the physician's summary at the end of the form indicated that the Veteran had the problem "in the 8th grade." On the Veteran's March 1991 Report of Medical Examination for Separation his blood pressure was reported as 142/88.  In addition, on the Veteran's March 1991 Report of Medical History for Separation he checked the box marked "no" when asked if he had high or low blood pressure.  The Board notes that the Veteran noted seven medical issues on this report of medical history, but made no mention of a history of problems with high blood pressure or hypertension.  Thus, the Board finds that the medical evidence from the Veteran's periods of active duty service show that he did not have hypertension during either period of active duty service.  

While the Veteran claimed that he had treatment for high blood pressure or hypertension "on the side" during service, the records on file do not support his contention.   Additionally, the Veteran's own indications from his March 1991 Report of Medical History prior to Separation from service were that he did not have high blood pressure, and that he was "in good health" with "no medications".   This is an important fact to consider, especially in light of the Veteran's relatively recent assertions since bringing this claim for benefits in 2007. 

The Veteran did not bring a claim for service connection for hypertension until 2007.  While the Veteran now claims that he had treatment for hypertension for years since service, there are  no medical records available to document such treatment prior to 1997.  Records from Blair Medical Associates appear to document treatment for hypertension from as early as 1998.  [As noted below, a VA examiner has indicated that records from Blair show treatment from 1997.]  While the Veteran has asserted that he was treated for hypertension at the Altoona VAMC from 1988 to 2007, early records showing treatment for the Veteran during this period at the Altoona VAMC were not found.  Records obtained only document treatment at Altoona from 2004.  

To resolve medical questions as to the issue of whether the Veteran's hypertension is due to or aggravated by service, the Board remanded this matter to obtain a medical examination and opinion directly on this question.  
 
At the August 2010 VA medical examination it was noted that the Veteran was not diagnosed with hypertension until 1997.  The VA examiner stated that he could not find any documentation of any reported in-service nosebleeds, headaches, and occasional dizziness.  The examiner stated that the few blood pressure readings in the Veteran's service treatment records were normal.  He also stated that the Veteran's blood pressure readings were normal on entry into the military and that there was no evidence of a pre-existing condition of hypertension.  He stated that while the Veteran contends that his blood pressure was "borderline" during his second period of service, and that he was treated for high blood pressure "on the side" as a medic, a thorough review of the Veteran's medical record revealed no medical evidence to support such a finding. The Board adds that review of the file also reveals a good deal of documentation that the Veteran's blood pressure readings were within the normal range during his active periods of service.  The 2010 VA examiner noted that the Veteran's weight was elevated on his initial physical, his out processing from active duty, as well as on his out processing physical for mobilization, but he stated that there was no evidence of a secondary cause of hypertension.  Additionally, the examiner went on to state that there was a lack of any objective evidence in the Veteran's service treatment records to show that the Veteran had elevated blood pressure on his active duty mobilization.  He read all the examination report and reports of medical history during service as well as the service treatment records and he opined that the Veteran's hypertension did not exist prior to military service and that hypertension was not as least likely as not due to his military service.  He indicated that the evidence considered was the Veteran's claims folder, the history, the current blood pressure readings, and the fact that the Veteran did not receive a firm diagnosis or treatment until 1997. 

The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hypertension.  First, as noted above, there is no medical documentation of any in-service treatment or diagnosis of hypertension during service.  Second, the earliest medical documentation of high blood pressure readings was not until 1997 with a diagnosis of hypertension not until a few years later.  The Board cannot ignore the fact that hypertension was not shown during service and the first evidence of high blood pressure was 6 years after the Veteran separated from the military.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In addition, to the Veteran's lengthy period without treatment or diagnosis of hypertension the Board finds that there is a third factor weighing against the claim: there is only one probative medical opinion on record and this opinion is against the Veteran's claim.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  That has not been shown in this case.  To the contrary, the only probative opinion on file was detailed in its rationale for finding that the Veteran's hypertension was less likely than not related to the Veteran's military service.  

The medical evidence from service and since service is against a finding that hypertension is related to service.  The Board has also considered the Veteran's statements and assertions regarding his belief that hypertension is related to service.  With regard to consideration given to statements from the Veteran, it is noted that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  That said, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  The Veteran is competent to testify as to when he recalls his symptoms beginning but without medical training he is not competent to diagnose his condition or to opine as to the etiology of his condition.  

Here, while the Veteran is competent to state when he believes that his high blood pressure and symptoms of hypertension began, the Board does not find his assertions that they began during service, and that they were treated since service, to be credible.  There are quite a few reasons to come to this conclusion.  First, the Veteran did not report hypertension or  symptoms of high blood pressure to his medical care providers during service, at separation or for years thereafter.  Furthermore, even when records show treatment for hypertension beginning in the late 1990s, it is pertinent to note that the Veteran never gave his medical care providers a history of having had hypertension or high blood pressure since service.      A careful review of the Veteran's treatment records revealed that the Veteran never reported to any health care providers that his hypertension began either during service or as a result of his military service.  Such statements were not made to medical care providers until after the Veteran submitted his claim for benefits in 2007.  The Board notes that lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Accordingly, the statements this Veteran made to his health care providers prior to 2007, including indications on report of medical history in March 1991 that he did not have high blood pressure and was not on medication, are more credible than statements made since the 2007 claim for benefits that assert he was receiving treatment and having symptoms of high blood pressure since 1991.      

In light the fact that the Veteran did not assert that he had hypertension due to service or that his hypertension began right after service until he filed his claim for service connection, the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's lay statements, while competent, are neither credible nor more probative than the evidence of record because the evidence shows that the Veteran only reported that his hypertension was due to service after filing his claim for service connection.  Furthermore, the Veteran's account on the March 1991 report of medical history (that he did not have high blood pressure and that he was not on medications) is in direct conflict with statements in May 2007 (that he had been treated for extreme high blood pressure since 1991) and September 2007 (that he was treated "off the record" as a combat medic) and September 2008 (that he was treated "on the side" as a medic).  The later assertions lack credibility and fly in the face of objective medical findings and indications from the Veteran during service.   They are not credible and are not probative on the matter of continuity of symptoms or treatment since service. 

The Board notes that the Veteran has stated that he was told by doctors that his hypertension was due to his military service.  No records of such opinions are on any document from a medical provider.  Hearsay medical evidence does not constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence."  Robinette, 8 Vet. App. at 77 (1995)).  

In short, the Board finds that there is no probative evidence of record that relates the Veteran's hypertension directly to his military service.   The only credible and probative medical opinion evidence of record is found in the report of the August 2010 VA examination.  As discussed above, this opinion weighs heavily against the Veteran claim for service connection.


In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hypertension.  The Veteran's service treatment records show only normal blood pressure readings and are silent for any in-service treatment or diagnosis of high blood pressure or hypertension.  The Veteran himself indicated on his March 1991 report of medical history that he did not have high blood pressure and was not taking medications.  The Veteran was not diagnosed with hypertension until six years after the Veteran's latest period of active military service.  The Veteran's recent assertions as to continuity of symptoms and treatment since service are not credible.  And finally, the only probative medical opinions of record is against a finding that the Veteran's hypertension to his military service.  Thus, service connection for hypertension is not warranted.  


ORDER

Service connection for hypertension is denied. 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


